 



Exhibit 10.2

 
 

TRANSFER RESTRICTION AGREEMENT

AMONG

ACCENTURE SCA

and

TRANSFERORS AND TRANSFEREES SIGNATORY HERETO

Dated as of April 1, 2005

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page ARTICLE I   DEFINITIONS AND OTHER MATTERS  
  1  
 
               
Section 1.1.
      Definitions     1  
Section 1.2.
      Gender     4  
Section 1.3.
      Application     4  
 
                ARTICLE II   TRANSFER RESTRICTIONS     5  
 
               
Section 2.1.
      Transfer and Consent     5  
Section 2.2.
      Transfer Restrictions     6  
Section 2.3.
      Non-Certificated Shares; Legend     8  
Section 2.4.
      Stop Transfers     8  
Section 2.5.
      Release of Restrictions     8  
 
                ARTICLE III   TRANSFER PROCEDURES     9  
 
               
Section 3.1.
      Requirements for Transfer     9  
Section 3.2.
      Subsequent Transfers     10  
Section 3.3.
     
Subsequent Amendments to Governing Documents; Subsequent Transfers of Ownership
Interests
    10  
Section 3.4.
      Reacquisition of Transferred Shares     10  
 
                ARTICLE IV   VOTING OF TRANSFERRED SHARES     10  
 
               
Section 4.1.
      Irrevocable Proxy and Power of Attorney     10  
 
                ARTICLE V   CUSTODIAL ARRANGEMENTS     11  
 
               
Section 5.1.
      Holding of Shares in Custody and/or in Nominee Name     11  
Section 5.2.
      Dividends and Distributions     12  
 
                ARTICLE VI   REPRESENTATIONS AND WARRANTIES     12  
 
               
Section 6.1.
      Representations and Warranties of Transferors     12  
Section 6.2.
      Representations and Warranties of Transferees     13  
Section 6.3.
      Continuing Representations and Warranties     15  
 
                ARTICLE VII   OTHER AGREEMENTS OF THE PARTIES     15  
 
               
Section 7.1.
     
Adjustment upon Changes in Capitalization; Adjustments upon Changes of Control;
Representatives, Successors and Assigns
    15  
Section 7.2.
      Redemptions     16  
Section 7.3.
      Agreements and Acknowledgments By Transferees     16  
Section 7.4.
      Confirmation of Agreements     17  
Section 7.5.
      Further Assurances     17  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page   ARTICLE VIII   INDEMNITY AND EXPENSES    
17  
 
               
Section 8.1.
      Indemnity     17  
Section 8.2.
      Expenses     17  
 
                ARTICLE IX   MISCELLANEOUS     18  
 
               
Section 9.1.
      Term of the Agreement     18  
Section 9.2.
      Waivers; Amendments     18  
Section 9.3.
      Governing Law     18  
Section 9.4.
      Resolution of Disputes     18  
Section 9.5.
      Relationship of Parties     20  
Section 9.6.
      Notices     20  
Section 9.7.
      Severability     21  
Section 9.8.
      No Third-Party Rights; Accenture Ltd Third Party Beneficiary     21  
Section 9.9.
      Section Headings     21  
Section 9.10.
      Execution in Counterparts     21  

-ii-



--------------------------------------------------------------------------------



 



TRANSFER RESTRICTION AGREEMENT

     This Transfer Restriction Agreement, dated as of April 1, 2005 (as amended,
supplemented, waived or otherwise modified from time to time in accordance with
its terms, the “Agreement”) among Accenture SCA, a Luxembourg société en
commandite par actions (“Accenture SCA”), the Transferors (as defined below) and
the Transferees (as defined below).

WITNESSETH

     WHEREAS, the Articles of Association of Accenture SCA impose certain
restrictions on the transfer of Class I Common Shares of Accenture SCA (the
“Class I Common Shares”) held by Covered Persons (as defined below), including
the Partners signature hereto.

     WHEREAS, Accenture SCA is willing to agree to and approve certain Transfers
(as defined below) of Class I Common Shares by the Transferors to the
Transferees pursuant to and subject to the terms of this Transfer Restriction
Agreement, notwithstanding that such Transfers are otherwise restricted by the
Articles;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and provisions herein contained, the parties agree as follows:

ARTICLE I
DEFINITIONS AND OTHER MATTERS

     Section 1.1. Definitions. The following words and phrases as used herein
shall have the following meanings, except as otherwise expressly provided or
unless the context otherwise requires:

          (a) “Accenture Ltd” shall mean the exempted company limited by Shares
organized under the laws of Bermuda (register number EC30090) which is the
general partner of Accenture SCA.

          (b) “Accenture SCA” shall have the meaning ascribed to such term in
the preamble hereto.

          (c) “Agreement” shall have the meaning ascribed to such term in the
preamble hereto and, in respect of each Transferor and each Transferee, shall
include the Joinder Agreement executed by such Transferor and such Transferee.

          (d) “Articles” shall mean the Articles of Association of Accenture SCA
as in effect on the date hereof and as the same may be amended, modified or
restated from time to time after the date hereof, and reference to an Article
shall mean the specific numbered Article, included in the Articles, so referred
to.

          (e) A “beneficial owner” of a security or of any other interest in an
entity includes any person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares: (i) voting
power, which includes the power to vote, or to direct the voting of, such
security or interest and/or

 



--------------------------------------------------------------------------------



 



(ii) investment power, which includes the power to dispose, or to direct the
disposition of, such security or interest, but for purposes of this Agreement a
person shall not be deemed a beneficial owner of Class I Common Shares
(A) solely by virtue of the application of Exchange Act Rule 13d-3(d) or
Exchange Act Rule 13d-5 as in effect on the date hereof, (B) solely by virtue of
the possession of the legal right to vote securities under applicable law (such
as by proxy, power of attorney or appointment as corporate representative) or
(C) held of record by a “private foundation” subject to the requirements of
Section 509 of the Code (or equivalent in other jurisdictions as determined from
time to time by Accenture SCA). “Beneficially own” and “beneficial ownership”
shall have correlative meanings. For purposes of the determination of beneficial
ownership only, the provisions of Article IV hereof shall not be deemed to
transfer the voting power with respect to any Class I Common Shares from any
person that would otherwise be the beneficial owner of such Class I Common
Shares and the provisions of Article II hereof shall not be deemed to transfer
the investment power with respect to any Class I Common Shares.

          (f) “Base Restriction Date” shall have the meaning ascribed to such
term in Section 2.2(a) hereof.

          (g) “Class A Common Shares” shall mean the Class A Common Shares
issued by Accenture Ltd.

          (h) “Class I Common Shares” shall have the meaning ascribed to such
term in the preamble hereto.

          (i) “Company” shall mean Accenture SCA, together with its general
partner and Subsidiaries from time to time.

          (j) “Covered Persons” shall have the meaning ascribed to such term in
the Articles. The Transferors signatory hereto are Covered Persons.

          (k) “Covered Shares” shall have the meaning ascribed to such term in
the Articles. The Transferred Shares (as defined herein) as held by the
Transferors prior to Transfer are Covered Shares.

          (l) “Employee Covered Person” shall mean a Covered Person that is an
employee of the Company at the time in question, provided that if the Company
has received notice that any Covered Person intends to terminate such Covered
Person’s employment with the Company (except in the case of notice with respect
to retirement or disability), such Covered Person shall be deemed not to be an
Employee Covered Person.

          (m) “Exchange Act” shall mean the United States Securities Exchange
Act of 1934, as amended to date and as further amended from time to time.

          (n) “Exempt Organization” shall mean (i) an organization exempt from
federal income taxation under Sections 501(c) or (d) of the Internal Revenue
Code as amended from time to time (or corresponding provisions of subsequent
superseding federal revenue laws), or (ii) an organization organized under the
laws of a jurisdiction other than the United States (or any political
subdivision thereof) which is substantially

2



--------------------------------------------------------------------------------



 



the same, in regard to the nature and purpose of its organization and
operations, as any organization described in preceding clause (i).

          (o) “Extended Restriction Date” shall have the meaning ascribed to
such term in Section 2.2(a) hereof.

          (p) “Family Members” shall mean in respect of a Transferor (i) the
lawful spouse of the Transferor, (ii) the domestic partner of the Transferor,
(iii) the lineal ascendants and lineal descendants of the grandparents of the
Transferor or the grandparents of the Persons described in the preceding clauses
(i) and (ii), and the spouses or domestic partners of any such lineal ascendants
or lineal descendants, and (iv) the children, including stepchildren and adopted
children, of the Persons described in preceding clauses (i), (ii) and (iii).
With respect to the foregoing, the term “spouse” shall include any current
lawful spouse, deceased spouse or divorced spouse, and the term “domestic
partner” shall refer to a Person (regardless of gender) acknowledged as a
domestic partner (or similar term) through legal process in the applicable
jurisdiction or by formal written acknowledgment by the Person claiming such
status, which written acknowledgement shall be subject to a reasonable and
nondiscriminatory approval process by the Company.

          (q) “Interim Restriction Date” shall have the meaning set forth in
Section 2.2(a) hereof.

          (r) “IPO Date” shall mean July 24, 2001, which was the closing date of
the initial public offering of the Class A Common Shares.

          (s) “Joinder Agreement” shall have the meaning ascribed to such term
in Section 3.1(a) hereof.

          (t) “Non-Competition Agreement” shall mean that certain
Non-Competition Agreement dated as of April 18, 2001 among Accenture SCA and the
Partners signatory thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

          (u) “Partner Matters Agreement” shall mean that certain Partner
Matters Agreement dated as of April 18, 2001 among Accenture Ltd and the
Partners signatory thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

          (v) “Partners” shall mean those executive employees of the Company
with the “Partner” title.

          (w) “Person” shall include, as applicable, any individual, estate,
trust, corporation, partnership, limited liability company, unlimited liability
company, foundation, association or other entity.

          (x) “Pledge Agreement” shall mean that certain Pledge Agreement dated
as of April 18, 2001 among Accenture SCA and the Partners signatory thereto, as

3



--------------------------------------------------------------------------------



 



the same may be amended, supplemented or otherwise modified from time to time,
which agreement was given as security for the pledgors’ obligations under the
Non-Competition Agreement.

          (y) “Proxy Termination Date” shall have the meaning ascribed to such
term in Section 4.1(c) hereof.

          (z) “Restriction Date” shall have the meaning ascribed to such term in
Section 2.2(a) hereof.

          (aa) “Securities Act” shall mean the United States Securities Act of
1933, as amended to date and as further amended from time to time.

          (bb) “Transfer” shall mean any sale, transfer, pledge, hypothecation
or other disposition, whether direct or indirect, whether or not for value, and
shall include any disposition of the economic or other risks of ownership of
Class I Common Shares, including short sales of securities of Accenture SCA,
option transactions (whether physical or cash settled) with respect to
securities of Accenture SCA, use of equity or other derivative financial
instruments relating to securities of Accenture SCA and other hedging
arrangements with respect to securities of Accenture SCA.

          (cc) “Transferees” shall mean those Persons to whom Class I Common
Shares are Transferred subject to the terms of this Agreement, who from time to
time are parties to this Agreement and who shall execute a Joinder Agreement in
a form approved by Accenture SCA.

          (dd) “Transferors” shall mean those Persons who Transfer Class I
Common Shares subject to the terms of this Agreement, who from time to time are
parties to this Agreement and who shall execute a Joinder Agreement in a form
approved by Accenture SCA. Transferors may include active, retired and resigned
Partners.

          (ee) “Transferred Shares” shall have the meaning ascribed to such term
in Section 2.1(a) hereof.

     Section 1.2. Gender. For the purposes of this Agreement, the words “he,”
“his” or “himself” and “it,” “its” or “itself” shall be interpreted to include
the masculine, feminine and corporate or other entity or trust form, as
applicable in the particular context.

     Section 1.3. Application.

          (a) Accenture SCA and certain Partners and their transferees
previously entered into a “Transfer Restriction Agreement” dated as of
October 1, 2002 and subsequently amended with respect to transfers of Class I
Common Shares made prior to the date hereof. This Agreement applies with respect
to Transfers of Class I Common Shares made after the date hereof by Partners who
are signatory hereto as Transferors.

4



--------------------------------------------------------------------------------



 



          (b) The provisions of this Agreement shall be applied separately to
each Transferor and each Transferee in respect of each respective Transfer
described in Schedule I to the Joinder Agreement executed by such respective
Transferor and Transferee. The obligations of the Transferors hereunder shall be
the several obligations of the respective Transferors in respect of the
respective Transfers; and the obligations of, and restrictions upon, the
Transferees shall be the several obligations of, and restrictions upon, the
respective Transferees in respect of the respective Transfers.

ARTICLE II
TRANSFER RESTRICTIONS

     Section 2.1. Transfer and Consent.

          (a) Consent by Accenture Ltd. Subject to the terms and conditions of
this Agreement, including, without limitation, the prior satisfaction of the
requirements of Section 3.1 hereof, Accenture SCA, by its implementation of the
Transfer specified in a Joinder Agreement, consents to the Transfer of Class I
Common Shares by the Transferor to the Transferee, all as described in
Schedule I to such Joinder Agreement. This consent shall be valid only with
respect to the specific Transfer, number of Class I Common Shares, Transferor,
and Transferee described in such Schedule I to Joinder Agreement. The Class I
Common Shares identified in such Schedule I to Joinder Agreement and
Transferred, or to be Transferred, by the Transferor to the Transferee with the
consent of Accenture SCA pursuant hereto are referred to herein as the
“Transferred Shares.”

          (b) Eligible Transfers. A Transfer shall be eligible to be considered
for Accenture SCA’s consent pursuant to Section 2.1(a) only if such Transfer is
made primarily for the Transferor’s estate and/or tax planning purposes or
charitable giving purposes. The Transferor shall demonstrate to the satisfaction
of Accenture SCA (in the exercise of its discretion) that the proposed Transfer
satisfies such eligibility requirement. Subject to such guidelines as Accenture
SCA may establish from time to time in its sole discretion, Accenture SCA has
advised Partners that proposed Transfers to Family Members and/or Exempt
Organizations will presumptively be considered eligible Transfers, subject,
however, to final evaluation and determination in each case by Accenture SCA in
its sole discretion.

          (c) Acknowledgments by Transferor and Accenture Ltd. The Transferor
and Accenture SCA acknowledge and agree that: (i) notwithstanding anything to
the contrary contained herein (including, without limitation, the definition of
“beneficial owner” in Section 1.1(e) hereof), the Transferred Shares shall be
deemed to continue to be the Transferor’s “Partner Matters Interests” (as
defined in the Partner Matters Agreement) for purposes of the Partner Matters
Agreement at all times until the Proxy Termination Date (as defined in
Section 4.1(c) below); (ii) the respective number of Transferred Shares
indicated for a Base Restriction Date (in accordance with Section 3.1(b) below)
shall, for purposes of Article 8 of the Articles, be applied against the
cumulative maximum number of Covered Shares which may be Transferred as of such
date by the Transferor in accordance with the transfer restrictions imposed by
the Articles, but shall not be charged against the cumulative maximum number of
Covered

5



--------------------------------------------------------------------------------



 



Shares which may be transferred prior to such date; and (iii) each Transferor
remains subject to the requirement under the Articles of retaining at least 25%
of the Covered Shares owned by such Partner as of the IPO Date until the later
of July 24, 2009 (the eighth anniversary of the IPO Date) or the date that such
Transferor ceases to be an employee of the Company.

          (d) Independent Determination by Transferor and Transferee. The
Transferor and the Transferee acknowledge and agree that: (i) they have, in
their discretion and in reliance upon such advice and counsel from third parties
as they considered appropriate, determined to effect the Transfer of the
Transferred Shares and to effect such Transfer in the manner described in
Schedule I to the Joinder Agreement; (ii) Accenture SCA has not, and shall not
be deemed to have, recommended or endorsed or provided advice in respect of the
Transfer of the Transferred Shares; and (iii) without limitation on the
indemnity provided by Section 8.1 hereof, neither Accenture SCA nor any of its
directors, officers, partners, employees, agents or representatives (except with
respect to a Joinder Agreement to which any such Person is party as Transferor
or Transferee) shall have any liability whatsoever on account of or in respect
of the Transfer of the Transferred Shares.

     Section 2.2. Transfer Restrictions.

          (a) Applicable Definitions. This Section 2.2 imposes restrictions on
the transfer of Transferred Shares with reference to the “Base Restriction
Date,” the “Extended Restriction Date,” the “Interim Date” and the “Restriction
Date,” which terms shall have the following meanings:

          (i) “Base Restriction Date” shall mean a date specified by the
Transferor in Schedule I to the Joinder Agreement in respect of Transferred
Shares, which date shall be either (1) an anniversary of the IPO Date not later
than July 24, 2008 (the seventh anniversary of the IPO Date) or (2) the Extended
Restriction Date (which shall be identified by the use of such defined term in
Schedule I to the Joinder Agreement); provided, however, that:

     (1) For Transfers made by Transferors who as of the date of Transfer are
resigned Partners, the Base Restriction Date shall be July 24, 2009 (the eighth
anniversary of the IPO Date);

     (2) A Transferor who is a retired Partner and will attain age 56 after
July 24, 2009 may designate July 24, 2009 as the Base Restriction Date with
respect to shares that are not scheduled pursuant to the Articles to be released
from transfer restriction prior to such date; and

     (3) A Transferor who is a retired Partner and will attain age 56 on or
prior to July 24, 2009 may designate his 56th birthday as the Base Restriction
Date with respect to Transferred Shares which, in accordance with the Articles,
would be subject to transfer restrictions extending beyond such date except for
the occurrence of such birthday.

6



--------------------------------------------------------------------------------



 



          (ii) “Extended Restriction Date” shall mean the later of (1) July 24,
2009 (the eighth anniversary of the IPO Date) or (2) the date that the
Transferor ceases to be an employee of the Company.

          (iii) “Interim Restriction Date” shall mean the earlier of
(1) November 1, 2005 or (2) such date as of which Accenture SCA initiates new
trading and transfer procedures to facilitate the transfer of Class I Common
Shares.

          (iv) “Restriction Date” shall mean the later of (1) the Interim
Restriction Date or (2) the Base Restriction Date as it may be accelerated to an
earlier date or deferred to a later date in accordance with the following:

     (1) If the Transferor ceases to be an Employee Covered Person subsequent to
the Transfer and prior to the Base Restriction Date, other than by reason of the
Transferor becoming a “Retired Employee” or a “Disabled Employee” (each as
defined in the Articles) or by reason of the death of the Transferor, the Base
Restriction Date in respect of the Transferred Shares shall be deferred to
July 24, 2009 (the eighth anniversary of the IPO Date) if the Extended
Restriction Date was not originally specified in Schedule I to the Joinder
Agreement as the Base Restriction Date; and

     (2) If the Transferor dies prior to the Base Restriction Date, the Base
Restriction Date in respect of all the Transferred Shares shall be accelerated
to the date of the Transferor’s death.

          (b) No Transfers. No Transferred Shares or any direct or indirect
interest therein may be Transferred by the Transferee prior to the Restriction
Date applicable to such Transferred Shares without the prior written consent of
Accenture SCA, which consent shall be in the sole discretion of Accenture SCA to
grant or withhold.

          (c) No Pledge of Shares. Without limitation on or by Section 2.2(b),
prior to the Restriction Date, unless otherwise agreed in writing by Accenture
SCA (which agreement shall be in the sole discretion of Accenture SCA to grant
or withhold), the Transferee shall not pledge, hypothecate or give as security
to any Person the Transferred Shares or any interest therein.

          (d) Lock-Up Provisions. Each Transferee agrees for the benefit of
Accenture Ltd, the Transferors and each other Transferee that such Transferee
will comply with the restrictions on Transfer relating to Class I Common Shares
imposed by the lock-up provisions of any underwriting agreement, in respect of
any offering of Class I Common Shares, entered into by Accenture Ltd at any time
prior to the Restriction Date, whether or not the Transferee is specifically
named therein, provided that either Accenture Ltd or Accenture SCA shall give to
the Transferor, as agent for the Transferee, written notice thereof; and,
notwithstanding anything to the contrary

7



--------------------------------------------------------------------------------



 



contained in this Agreement, such Transferee shall remain subject to and comply
with such lock-up provisions under any such underwriting agreement for the term
of such provisions even though such term may extend beyond the Restriction Date.

          (e) Information. With respect to the determination of the Restriction
Date, Accenture SCA shall be under no obligation to provide information to the
Transferee with respect to any event or condition accelerating or deferring the
Base Restriction Date; provided, however, that upon the specific written request
of the Transferee, Accenture SCA shall use its reasonable efforts to advise the
Transferee of the Restriction Date, to the extent then determinable under the
then applicable circumstances.

          (f) Prohibited Transfers Void. Any purported Transfer of the
Transferred Shares or of any direct or indirect interest therein contrary to the
provisions of this Section 2.2 shall be null and void and of no force or effect.

     Section 2.3. Non-Certificated Shares; Legend.

          (a) Accenture SCA shall have no obligation to issue certificated
shares in respect of the Transfer of the Transferred Shares, and the Transferee
shall have no right to receive certificated shares. In the discretion of
Accenture SCA, the Transferred Shares may be issued in book-entry or other
non-certificated form in accordance with the policies of Accenture SCA.

          (b) If the Transferred Shares are issued as certificated shares, each
Transferor and each Transferee understands and agrees that any share certificate
representing Transferred Shares may bear a legend noted conspicuously on each
such certificate, reading substantially as follows:

          “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF A TRANSFER RESTRICTION AGREEMENT AMONG ACCENTURE SCA AND THE
PERSONS NAMED THEREIN, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
ACCENTURE SCA AND WHICH, AMONG OTHER MATTERS, PLACES RESTRICTIONS ON THE
DISPOSITION AND VOTING OF SUCH SECURITIES. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY BE SOLD, EXCHANGED, TRANSFERRED, ASSIGNED, PLEDGED,
PARTICIPATED, HYPOTHECATED OR OTHERWISE DISPOSED OF ONLY IN ACCORDANCE
THEREWITH.”

     Section 2.4. Stop Transfers. Each Transferor and Transferee agrees and
consents (i) that Accenture SCA may refuse to register the transfer of and
(ii) to the entry of stop transfer orders against the transfer of Transferred
Shares, except in compliance with this Agreement.

     Section 2.5. Release of Restrictions. At any time following the Restriction
Date, upon the written request of the Transferee, the Transferred Shares shall
be released, pursuant to procedures to be determined by Accenture SCA in its
sole discretion, free and clear of all restrictions and legends described in
this Article II.

8



--------------------------------------------------------------------------------



 



ARTICLE III
TRANSFER PROCEDURES

Section 3.1. Requirements for Transfer

          (a) As a condition to any Transfer of Transferred Shares pursuant to
this Agreement, the Transferor and the Transferee shall complete, execute and
deliver to Accenture SCA a Joinder Agreement (with Schedule I thereto) in a form
approved by Accenture SCA (the “Joinder Agreement”).

          (b) The Transferor shall set forth in Schedule I to the Joinder
Agreement the Base Restriction Date(s) and the applicable number of Transferred
Shares with respect to such Base Restriction Date(s). The Base Restriction
Date(s) and the number of Transferred Shares to which the respective Base
Restriction Dates are applicable, as designated by the Transferor, must be
consistent with the restrictions on transfer (and the scheduled lapsing of such
restrictions) provided by the Articles and as applicable to the Transferor,
after giving effect to any Transfers of Covered Shares previously made by the
Transferor. Notwithstanding the foregoing provisions of this Section 3.1(b), in
lieu of specifying a Base Restriction Date in Schedule I to the Joinder
Agreement, the Transferor may designate Transferred Shares as “Unrestricted” if
such designation is consistent with the lapsing of transfer restrictions under
the Articles as applicable to the Transferor; provided it is acknowledged that
all such “Unrestricted” Transferred Shares, in the same manner as all other
Transferred Shares, are nevertheless subject to the transfer restriction imposed
by Section 2.2(b) until the Interim Restriction Date.

          (c) As a condition to granting its consent to any Transfer pursuant to
this Agreement, Accenture SCA may require the Transferor to provide such
information and materials as Accenture SCA may determine in its sole discretion
with respect to the proposed Transfer and Transferee, including, without
limitation, a description of the beneficial owners of any proposed Transferee
that is not a natural person, a copy of the organizational documents of any
proposed Transferee that is not a natural person, and a copy of the relevant
documents with respect to any estate and/or tax planning vehicle to which or by
means of which the proposed Transfer is to be made.

          (d) As a further condition to granting its consent to any Transfer
pursuant hereto, Accenture SCA shall have received from legal counsel, selected
or approved by Accenture SCA (i) approval of the documentation, information and
materials required by this Section 3.1 and (ii) confirmation of the
determination that the proposed Transfer satisfies the eligibility requirement
of Section 2.1(b).

          (e) Simultaneously with the delivery of the executed Joinder Agreement
pursuant to Section 3.1(a), if the Transferred Shares are then held in
certificated form, the Transferor shall deliver or cause to be delivered to
Accenture SCA the certificates evidencing the Transferred Shares. Accenture SCA
will re-issue the Transferred Shares, in certificated or non-certificated form
as determined by Accenture SCA in its sole discretion, in the name of a nominee
for the Transferee (if so elected by

9



--------------------------------------------------------------------------------



 



Accenture SCA), and the Transferred Shares shall be held in the custody of a
custodian as provided in Section 5.1 hereof.

     Section 3.2. Subsequent Transfers. Subject to the provisions of
Section 3.3, following the Transfer of the Transferred Shares to the Transferee
as consented to by Accenture SCA pursuant to Section 2.1 hereof, Accenture SCA
shall have no obligation whatsoever to consent to any subsequent transfer of the
Transferred Shares by the Transferee. In the event Accenture SCA, in its
discretion, consents to any subsequent Transfer of the Transferred Shares,
Accenture SCA may, in its discretion, impose such conditions upon such
subsequent Transfer as it considers appropriate for its purposes, including,
without limitation, that (i) the subsequent transferee execute such
documentation accepting, confirming and agreeing to be bound by the agreements,
conditions and restrictions of this Agreement (specifically including, without
limitation, the transfer restrictions set forth in Section 2.2 and the proxy and
power of attorney set forth in Section 4.1) and (ii) that the transferring
Transferee and the subsequent transferee execute such other documents and
instruments in respect of such Transfer as deemed appropriate by Accenture SCA.

     Section 3.3. Subsequent Amendments to Governing Documents; Subsequent
Transfers of Ownership Interests. If, at any time after the effective date of
the Transfer to any Transferee other than an individual (including any
partnership, corporation, limited liability company, trust or other entity):
(a) the governing documents of such Transferee are amended or modified in any
respect, then the Transferee shall promptly notify Accenture SCA in writing of
such amendment or modification and furnish to Accenture SCA copies of such
amendment or modification or amended or modified documents; or (b) any direct or
indirect interest in such entity Transferee shall be transferred or the
beneficial owners of such Transferee shall change, then the Transferee shall
promptly notify Accenture SCA in writing of such change (including the identity
of any new beneficial owners and the relationship of such new beneficial owners
to the Transferor) and furnish to Accenture SCA copies of all documentation
implementing or evidencing such transfer or change.

     Section 3.4. Reacquisition of Transferred Shares. Subject to the consent of
Accenture SCA, in the event a Transferor reacquires Transferred Shares, such
reacquired shares may be released, pursuant to procedures to be determined by
Accenture SCA in its sole discretion, free and clear of all agreements,
conditions and restrictions of this Agreement, provided that such reacquired
shares shall again be deemed, and the Transferor shall confirm that such
reacquired shares are, Covered Shares subject to the transfer restrictions
imposed by the Articles in the same manner and with the same effect as if such
shares had never been transferred by the Transferor.

ARTICLE IV
VOTING OF TRANSFERRED SHARES

     Section 4.1. Irrevocable Proxy and Power of Attorney.

          (a) Each Transferee hereby gives the Transferor who has transferred
the Transferred Shares to such Transferee, with full power of substitution and
resubstitution, an exclusive and irrevocable proxy and power of attorney to vote
or

10



--------------------------------------------------------------------------------



 



otherwise act with respect to all of the Transferee’s Transferred Shares, as
fully, to the same extent and with the same effect as such Transferee might or
could do under any applicable laws or regulations governing the rights and
powers of shareholders of a Luxembourg company;

          (b) Each such Transferee hereby affirms to Accenture SCA and the
Transferor that this proxy and power of attorney is given as a term of this
Agreement and as such is coupled with an interest and is irrevocable. It is
further understood and agreed by each such Transferee that this proxy and power
of attorney may be exercised by the respective Transferor with respect to all
Transferred Shares transferred by such Transferor to such Transferee.

          (c) The proxy and power of attorney given by the Transferee to the
Transferor pursuant to this Section 4.1 shall remain in effect until the date
(the “Proxy Termination Date”) which is the earlier of (i) the date that such
Transferor ceases to be an Employee Covered Person and (ii) such date, following
the Restriction Termination Date, that the Transferee transfers the Transferred
Shares to a subsequent transferee.

          (d) It is acknowledged and agreed by the Transferee that the
Transferred Shares may be voted, pursuant to the proxy and power of attorney
given pursuant to this Section 4.1, in the interests of the Transferor and/or
the Company, as may be determined by the Transferor, without any duty or
obligation to the Transferee being expressly or implicitly undertaken or assumed
by the Transferor or the Company as a result of the acceptance of such proxy and
power of attorney.

          (e) Notwithstanding the foregoing provisions of this Section 4.1, it
is acknowledged and agreed that the proxy and power of attorney provided by this
Section 4.1 are not, and shall not be deemed to be, given in the case of any
Transfer of Transferred Shares (1) by any Transferor who is a retired or
resigned Partner or (2) to any Transferee that is an Exempt Organization.”

ARTICLE V
CUSTODIAL ARRANGEMENTS

     Section 5.1. Holding of Shares in Custody and/or in Nominee Name.

          (a) Each Transferee agrees, as a condition to the consent of Accenture
SCA to the Transfer of the Transferred Shares to the Transferee, that all
Transferred Shares shall, at the sole discretion of Accenture SCA, be registered
in the name of a nominee for such Transferee and/or shall be held in the custody
of a custodian until otherwise determined by Accenture SCA, and each Transferee
appoints the General Counsel of Accenture SCA and/or his designee, with full
power of substitution and resubstitution, such Transferee’s true and lawful
attorney in-fact to assign, endorse and register for transfer into such
nominee’s name or deliver to such custodian any such Transferred Shares which
are not so registered or so held, as the case may be, and to enter into any
custody agreement with respect to such Transferred Shares, granting to such
attorneys, and each of them, full power and authority to do and perform each and
every act and thing whatsoever that such attorney or attorneys may deem
necessary, advisable

11



--------------------------------------------------------------------------------



 



or appropriate to carry out fully the intent of this Section 5.1 as such
Transferee might or could do personally, hereby ratifying and confirming all
acts and things that such attorney or attorneys may do or cause to be done by
virtue of this power of attorney.

          (b) The Transferred Shares shall be released free and clear from the
requirements of this Section 5.1, pursuant to procedures to be developed by
Accenture SCA, upon delivery of the written request of the Transferee at any
time following the Restriction Date.

     Section 5.2. Dividends and Distributions. Whenever any nominee holder shall
receive any dividend or other distribution in respect of any Transferred Shares,
satisfied otherwise than in Class I Common Shares, Accenture SCA will give or
cause to be given notice or direction to the applicable nominee and/or custodian
referred to in Section 5.1 to permit the prompt distribution of such dividend or
distribution to the beneficial owner of such Transferred Shares, net of any tax
withholding amounts required to be withheld by the nominee, unless the
distribution of such dividend or distribution is restricted by the terms of
another agreement between the Transferee and Accenture SCA (or with any other
person with respect to which Accenture SCA has expressly agreed in writing).

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     Section 6.1. Representations and Warranties of Transferors. Each Transferor
severally represents and warrants with respect to the Transfer described in the
Schedule I attached to the Joinder Agreement executed by him that:

          (a) the information contained in Schedule I to the Joinder Agreement
and all information and material in respect of the Transfer delivered pursuant
to Section 3.1(c) is complete and correct;

          (b) the Transfer of the Transferred Shares by the Transferor satisfies
the Transfer eligibility requirement of Section 2.1(b) hereof;

          (c) the Transferred Shares are not subject to, and the Transferor is
not, with respect to the Transferred Shares, a party to any other agreement,
arrangement or understanding with respect to (i) the Transfer identified in the
Schedule I to the Joinder Agreement, (ii) any other transfer with respect to the
Transferred Shares or (iii) any ownership interest in the Transferred Shares;

          (d) such Transferor has good, valid and marketable title to the
Transferred Shares, free and clear of any pledge, lien, security interest,
charge, claim, equity or encumbrance of any kind, other than pursuant to the
Pledge Agreement or any other agreement with Accenture SCA or any other
agreement with another person with respect to which Accenture SCA has expressly
agreed in writing;

          (e) this Agreement constitutes the legal, valid and binding obligation
of such Transferor, enforceable against such Transferor in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization,

12



--------------------------------------------------------------------------------



 



moratorium and other similar laws relating to or affecting creditors’ rights
generally and to general equitable principles (whether considered in a
proceeding in equity or at law);

          (f) there are no actions, suits or proceedings pending, or, to the
knowledge of such Transferor, threatened against or affecting such Transferor or
such Transferor’s assets in any court or before or by any federal, state,
municipal or other domestic or foreign governmental department, commission,
board, bureau, agency or instrumentality; and

          (g) no statement, representation or warranty made by such Transferor
in this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading.

     Section 6.2. Representations and Warranties of Transferees. Each Transferee
represents and warrants with respect to the Transfer described in the Schedule I
attached to the Joinder Agreement executed by it that:

          (a) the information concerning the Transferred Shares and the
Transferee contained in Schedule I to the Joinder Agreement is complete and
correct;

          (b) the Transferred Shares are not and will not be subject to, and the
Transferee is not and will not be, with respect to the Transferred Shares, a
party to, any other agreement, arrangement or understanding with respect to
(i) the Transfer identified in Schedule I to the Joinder Agreement, (ii) any
other Transfer with respect to the Transferred Shares, or (iii) the beneficial
ownership of the Transferred Shares;

          (c) this Agreement constitutes the legal, valid and binding obligation
of such Transferee, enforceable against such Transferee in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors rights generally and to general equitable principles (whether
considered in a proceeding in equity or at law);

          (d) there are no actions, suits or proceedings pending, or, to the
knowledge of such Transferee, threatened against or affecting such Transferee or
such Transferee’s assets in any court or before or by any federal, state,
municipal or other domestic or foreign governmental department, commission,
board, bureau, agency or instrumentality;

          (e) such Transferee understands that the ability to transfer the
Transferred Shares is subject to legal and contractual restrictions and that the
Transferred Shares have not been registered under the United States Securities
Act of 1933, and that such Transferee is holding the Transferred Shares for its
own account, for investment, and not for distribution, assignment or resale to
others, and no other person has any direct or indirect interest in such
Transferred Shares (other than Accenture SCA or the Transferor (to the extent
provided herein) or at the express written consent of Accenture SCA);

13



--------------------------------------------------------------------------------



 



          (f) no statement, representation or warranty made by such Transferee
in this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading;

          (g) such Transferee is acquiring the Transferred Shares for its own
account and not with a view to or for sale in connection with any public
distribution thereof within the meaning of the Securities Act, either directly
or through the sale of additional shares or interests in Transferee. In making
any subsequent offering or sale of the Transferred Shares acquired hereby, such
Transferee will be acting only on its own behalf and not as part of a sale or
planned distribution which would be in violation of the Securities Act. Such
Transferee understands that the Transferred Shares have not been registered
under the Securities Act and are being offered and sold pursuant to exemptions
therefrom;

          (h) such Transferee has sufficient knowledge and experience in
financial and business matters to enable it to evaluate the merits and risks of
an investment in the Transferred Shares; and such Transferee has the ability to
bear the economic risk of acquiring the Transferred Shares;

          (i) such Transferee has been supplied with sufficient information, or
such information has been made available, to which a reasonable investor would
attach significance in making investment decisions, including the publicly
available reports of the Company filed with the Securities and Exchange
Commission since the filing of the Company’s most recent Annual Report on Form
10-K;

          (j) such Transferee acknowledges that the Transferred Shares are not
registered under the Securities Act or any state securities laws, and cannot be
reoffered or resold unless such shares are registered under the Securities Act
or such sale is exempt from such registration. Such Transferee acknowledges
that, as long as appropriate, a legend similar to the following may appear on
the certificates (if any) representing the Transferred Shares: “These securities
have not been registered under the Securities Act of 1933 or any state
securities laws and may be reoffered and sold only if so registered or if an
exemption from registration is available.” Such Transferee agrees that it will
not transfer all or any portion of the Transferred Shares unless such shares
have been registered or such transfer is exempt from registration under the
Securities Act and any applicable state securities laws. Such Transferee
acknowledges that if any transfer of the Transferred Shares is to be made in
reliance on any exemption under the Securities Act, the Company may require an
opinion of counsel reasonably satisfactory to it that such transfer may be made
pursuant to an exemption under the Securities Act;

          (k) the Transferred Shares were not offered or sold to such Transferee
by any form of general solicitation or general advertising; and

          (l) if such Transferee is not a natural person:

14



--------------------------------------------------------------------------------



 



          (i) such Transferee is duly organized and validly existing in good
standing under the laws of the jurisdiction of such Transferee’s formation;

          (ii) such Transferee has full right, power and authority to enter into
and perform this Agreement; and

          (iii) the execution and delivery of this Agreement and the performance
of the transactions contemplated herein have been duly authorized, and no
further proceedings on the part of such Transferee are necessary to authorize
the execution, delivery and performance of this Agreement; and this Agreement
has been duly executed by such Transferee.

     Section 6.3. Continuing Representations and Warranties.

          (a) The representations and warranties made by the Transferor in
Section 6.1 shall be continuing representations and warranties by the Transferor
during the term of this Agreement, and the Transferor shall take all actions as
shall from time to time be necessary to cure any breach or violation thereof and
to obtain any authorizations, covenants, approvals and clearances in order that
such representations and warranties shall be true and correct during such
period.

          (b) The representations and warranties made by the Transferee in
Section 6.2 shall be continuing representations and warranties by the Transferee
during the term of this Agreement, and the Transferee shall take all actions as
shall from time to time be necessary to cure any breach or violation thereof and
to obtain any authorizations, covenants, approvals and clearances in order that
such representations and warranties shall be true and correct during such
period.

ARTICLE VII
OTHER AGREEMENTS OF THE PARTIES

Section 7.1. Adjustment upon Changes in Capitalization; Adjustments upon Changes
of Control; Representatives, Successors and Assigns.

          (a) In the event of any change in the outstanding Class I Common
Shares by reason of stock dividends, stock splits, reverse stock splits,
spin-offs, split-ups, recapitalizations, amalgamations, combinations, exchanges
of shares and the like, the term “Transferred Shares” shall refer to and include
the securities received or resulting therefrom, but only to the extent such
securities are received in exchange for or in respect of Transferred Shares.
Upon the occurrence of any event described in the immediately preceding
sentence, Accenture SCA or its authorized representative shall make such
adjustments to or interpretations of the provisions of this Agreement as it
shall deem necessary or desirable to carry out the intent of such provision(s).
If Accenture SCA or its authorized representative deems it desirable, any such
adjustments may take effect from the record date, the “when issued trading
date”, the “ex dividend date” or another appropriate date.

15



--------------------------------------------------------------------------------



 



          (b) In the event of any business combination, amalgamation,
restructuring, recapitalization or other extraordinary transaction directly or
indirectly involving Accenture SCA or any of its securities or assets as a
result of which the Transferees shall hold voting securities of a different
entity, the Transferees agree that this Agreement shall also continue in full
force and effect with respect to such voting securities of such other entity
formerly representing or distributed in respect of Class I Common Shares, and
the terms “Class I Common Shares,” “Transferred Shares,” and “Accenture SCA” and
“Company” shall refer to such voting securities formerly representing or
distributed in respect of Class I Common Shares and such entity, respectively.
Upon the occurrence of any event described in the immediately preceding
sentence, Accenture SCA or its authorized representative shall make such
adjustments to or interpretations of the restrictions of this Agreement as they
shall deem necessary or desirable to carry out the intent of such provision(s).
If Accenture SCA or its authorized representative deems it desirable, any such
adjustments may take effect from the record date or another appropriate date.

          (c) This Agreement shall be binding upon and inure to the benefit of
the respective legatees, legal representatives, successors and assigns of the
Transferees (and Accenture SCA in the event of a transaction described in
Section 7.1(b) hereof); provided, however, that no Transferor or Transferee may
assign this Agreement or any of his rights or obligations hereunder without the
prior written consent of Accenture SCA, and any assignment without such consent
by a Transferor or Transferee shall be void; and, provided, further, that,
subject to the provisions of Section 7.2, no assignment of this Agreement by
Accenture SCA or to a successor of Accenture SCA (by operation of law or
otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of Accenture SCA substantially as an entirety.

     Section 7.2. Redemptions. In the event Transferred Shares are redeemed, in
accordance with Article 7 of the Articles, in exchange for Class A Common Shares
of Accenture Ltd, Accenture SCA and such Transferee agree that Accenture Ltd
shall succeed to the rights of Accenture SCA under this Agreement with respect
to the Class A Common Shares received in exchange for such Transferred Shares,
and the Transferee agrees that it shall be bound by the terms, conditions and
restrictions of this Agreement with respect to the Class A Common Shares, as if
such rights, terms, conditions and restrictions had been made specifically
applicable to Accenture Ltd, the Transferee and the Class A Common Shares, and
the Transferee agrees to execute such additional documents and take such further
action at the request of Accenture Ltd as may be reasonably necessary to confirm
or effectuate the provisions of this Section 7.2.

     Section 7.3. Agreements and Acknowledgments By Transferees. Each Transferee
agrees and acknowledges that:

          (a) Pursuant to Article 7 of the Articles, (i) Class I Common Shares
are redeemable for cash at the option of the holder, provided that, at the
option of Accenture SCA, any redemption price that becomes payable to a holder
of Class I Common Shares who becomes such a shareholder after May 31, 2001
(i.e., including any Transferee) (referred to in said Article 7 as a “Subsequent
Limited Shareholder”) may, at the option of Accenture SCA, be paid in cash or in
Class A Common Shares, and

16



--------------------------------------------------------------------------------



 



(ii) Accenture SCA has the right, at its option, to redeem Class I Common Shares
held by any Subsequent Limited Shareholder if Accenture SCA receives a
satisfactory opinion from an internationally recognized counsel or professional
tax advisor that such redemption should be tax-free with respect to such
Subsequent Limited Shareholder. In consideration of Accenture SCA’s consent to
the Transfer of the Transferred Shares to Transferee and the other agreements
contained herein, each Transferee hereby waives any requirement for the delivery
of such tax opinion required by Article 7 of the Articles and agrees that
Accenture SCA may redeem the Transferred Shares without the delivery of such tax
opinion.

          (b) Without limitation on or by the provisions of Section 7.3(a), each
Transferee agrees that the redemption price payable in connection with any
redemption of such Transferee’s Transferred Shares pursuant to Article 7 of the
Articles may, at the option of Accenture SCA, be paid in cash or in Class A
Common Shares, as such redemption price is calculated in accordance with the
provisions of said Article 7.

     Section 7.4. Confirmation of Agreements. Each Transferor hereby reaffirms
his agreement to observe and perform, and to be bound by, all terms, conditions
and provisions of the Non-Competition Agreement and related Pledge Agreement to
which such Transferor is a party. Each Transferor also agrees that, with respect
to all future Transfers for estate and/or tax planning purposes or charitable
giving purposes, such Transferor will comply with the limitations and
restrictions included in the guidelines established by Accenture SCA as are in
effect at the time of such Transfer.

     Section 7.5. Further Assurances. Each Transferor and each Transferee agrees
to execute such additional documents and take such further action upon the
request of Accenture SCA as may be reasonably necessary to effect the provisions
of this Agreement.

ARTICLE VIII
INDEMNITY AND EXPENSES

     Section 8.1. Indemnity. Each Transferor and each Transferee jointly and
severally agrees that it will indemnify and hold harmless the Company and its
directors, officers, partners, employees, agents and representatives against
(i) any federal, state or local tax and/or tax-related liability imposed by any
jurisdiction (whether in respect of any income tax, transfer tax, stamp tax,
excise tax or other tax) arising out of or in connection with the Transfer of
the Transferred Shares or any transactions involving the Transferred Shares and
(ii) any judgments, fines, losses, claims, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and defense costs)
arising out of or in connection with (x) the Transfer of the Transferred Shares,
any transactions involving the Transferred Shares or any matters pertaining to
this Agreement in respect of such Transferor or Transferee, or (y) any action,
suit, proceeding or investigation, whether civil or criminal, administrative or
investigative, in respect of or arising out of such Transfer, transactions or
matters described in preceding clause (x).

     Section 8.2. Expenses. Each Transferor or Transferee shall be responsible
for all expenses of such Transferor or Transferee incurred in connection with
the compliance by such Transferor or Transferee with his obligations under this
Agreement, including expenses incurred

17



--------------------------------------------------------------------------------



 



by Accenture SCA or its authorized representative in enforcing the provisions of
this Agreement relating to such obligations.

ARTICLE IX
MISCELLANEOUS

     Section 9.1. Term of the Agreement. The term of this Agreement as to any
Transferor and Transferee shall continue until and terminate upon the later of
the Proxy Termination Date and the Restriction Date; provided, however, that
(i) the provisions of Article II and Article V shall continue until and
terminate upon the Restriction Date; (ii) the provisions of Article IV shall
continue until and terminate upon the Proxy Termination Date; and (iii) the
provisions of Sections 8.1 and 8.2 shall continue indefinitely.

     Section 9.2. Waivers; Amendments.

          (a) Waivers and amendments with respect to a particular Transferee
that do not change the rights or obligations of any other Transferee shall
require, and may be effected by, the approval of (i) Accenture SCA, (ii) the
affected Transferee, and (iii) the Transferor of the Transferred Shares so long
as such Transferor is an Employee Covered Person; provided, however, Accenture
SCA shall have the discretion to grant to Transferor, without the consent of
Transferee, a waiver with respect to the enforcement of any provision hereof to
be performed by or complied with by such Transferor, and Accenture SCA shall
have the discretion to grant to Transferee, without the consent of Transferor, a
waiver with respect to the enforcement of any provision hereof to be performed
by or complied with by such Transferee.

          (b) In connection with any amendment or waiver granted under this
Agreement, Accenture SCA, may impose such conditions as it determines on the
entering into any such amendments or the granting of such waivers.

          (c) The failure of Accenture SCA or its authorized representative at
any time or times to require performance of any provision of this Agreement
shall in no manner affect the rights at a later time to enforce the same. No
waiver by Accenture SCA or its authorized representatives of the breach of any
term contained in this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such breach or the breach of any other term of this Agreement.

     Section 9.3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF LUXEMBOURG.

     Section 9.4. Resolution of Disputes.

          (a) Accenture SCA may delegate the enforcement of the provisions of
this Agreement to any authorized representative(s) designated by it.

          (b) Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the

18



--------------------------------------------------------------------------------



 



validity, negotiation, execution, interpretation, performance or non-performance
of this Agreement (including the validity, scope and enforceability of this
arbitration provision) shall be finally settled by arbitration conducted by a
single arbitrator in New York in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce, except that the parties
may select an arbitrator who is a national of the same country as one of the
parties. If the parties to the dispute fail to agree on the selection of an
arbitrator within thirty (30) days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language.

          Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings.

          (c) Notwithstanding the provisions of paragraph (b), Accenture SCA may
bring, on behalf of Accenture SCA or on behalf of one or more Transferors or
Transferees, an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (c), each
Transferor and Transferee (i) expressly consents to the application of paragraph
(d) of this Section 9.4 to any such action or proceeding, (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the General Partner of Accenture SCA,
46A, Avenue J.F. Kennedy, Luxembourg (or, if different, the then-current
corporate seat of Accenture SCA) as such Transferor’s or Transferee’s agent for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise such
Transferor or Transferee of any such service of process, shall be deemed in
every respect effective service of process upon the Transferor or Transferee in
any such action or proceeding.

          (d) (i) EACH TRANSFEROR AND TRANSFEREE HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF COURTS LOCATED IN NEW YORK, UNITED STATES FOR THE PURPOSE OF
ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
(C) OF THIS SECTION 9.4, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION
OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the fora designated by this paragraph (d) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

               (ii) The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or

19



--------------------------------------------------------------------------------



 



proceeding brought in any court referred to in paragraph (d)(i) of this Section
9.4 and such parties agree not to plead or claim the same.

     Section 9.5. Relationship of Parties. The terms of this Agreement are not
intended to create a separate entity for United States federal or state income
tax purposes or under the laws of any other jurisdiction. Nothing in this
Agreement shall be read to create any partnership, joint venture or separate
entity among the parties or to create any trust or other fiduciary relationship
between them. Without limitation on the foregoing, the Company shall not be
deemed to owe any duties of any kind to any Transferee under or on account of
this Agreement or the transactions contemplated hereby other than the
contractual obligations of Accenture SCA expressly set forth herein.

     Section 9.6. Notices.

          (a) Any communication, demand or notice to be given hereunder will be
duly given (and shall be deemed to be received) when delivered in writing by
hand or first class mail or by telecopy to a party at its address as indicated
below or at such other address of which the respective party has given notice in
accordance with this Section 9.6:

              If to a Transferor:
 
       
 
      c/o Accenture SCA
 
      46A, Avenue J.F. Kennedy
 
      L-1855
 
      Luxembourg
 
      Telecopy: (352) 26 42 35 00
 
      Attention: General Partner
 
      (or, if different, the then-current corporate seat of Accenture SCA)
 
            If to a Transferee:
 
       
 
      To the address specified in the Joinder Agreement executed and delivered
by the Transferee.
 
            If to Accenture SCA:
 
       
 
      c/o Accenture SCA
 
      46A, Avenue J.F. Kennedy
 
      L-1855
 
      Luxembourg
 
      Telecopy: (352) 26 42 35 00
 
      Attention: General Partner
 
      (or, if different, the then-current corporate seat of Accenture SCA)

20



--------------------------------------------------------------------------------



 



              With a copy to:
 
       
 
      Accenture Employee Equity Services
 
      161 North Clark Street, 38th Floor
 
      Chicago, Illinois 60601
 
      Attention: Jason Weakland

          Accenture SCA shall be responsible for notifying each Transferor of
the receipt of a communication, demand or notice under this Agreement relevant
to such Transferor, in writing, at the address of such Transferor then in the
records of Accenture SCA (and each Transferor shall notify Accenture SCA of any
change in such address for communications, demands and notices) or by electronic
mail to the principal electronic address of such person maintained by the
Company.

          (b) Unless otherwise provided to the contrary herein, any notice which
is required to be given in writing pursuant to the terms of this Agreement may
be given by telecopy.

     Section 9.7. Severability. If any provision of this Agreement is finally
held to be invalid, illegal or unenforceable, the remaining terms and provisions
hereof shall be unimpaired.

     Section 9.8. No Third-Party Rights; Accenture Ltd Third Party Beneficiary.
Except as set forth in this Section 9.8, nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties to
this Agreement, the Company (and its directors, officers, partners, employees,
agents and representatives) and Accenture Ltd any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement, the Company
(and its directors, officers, partners, employees, agents and representatives)
and Accenture Ltd and their successors and permitted assigns. It is expressly
intended that Accenture Ltd shall be a third party beneficiary with respect to
Section 7.2 of this Agreement and that, upon a redemption of Transferred Shares
in exchange for Class A Common Shares as described in said Section 7.2,
Accenture Ltd shall succeed to all rights of Accenture SCA hereunder and shall
be entitled to exercise all rights, remedies and claims under or with respect to
this Agreement and all provisions hereof. It is further expressly acknowledged
and agreed that this Agreement and all of its provisions and conditions are
binding upon the parties and their successors and permitted assigns (including
any permitted subsequent transferees of the Transferee).

     Section 9.9. Section Headings. The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.

     Section 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one agreement.

     IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be
duly executed this Transfer Restriction Agreement as of the date first above
written, but with the

21



--------------------------------------------------------------------------------



 



effective date as to any Transferor and Transferee in respect of any Transfer to
be the date of Accenture SCA’s implementation of such Transfer in accordance
with the respective Joinder Agreement for such Transfer.

     
 
ACCENTURE SCA
 
   
 
By:
 
 

 
Name:
 
Title:

22